Case: 19-40430        Document: 00515519352             Page: 1      Date Filed: 08/07/2020




             United States Court of Appeals
                  for the Fifth Circuit                                       United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                     No. 19-40430                               August 7, 2020
                                                                                Lyle W. Cayce
                                                                                     Clerk
 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Manuel Diaz,

                                                               Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:18-CR-460-1


 Before Haynes, Willett, and Ho, Circuit Judges.
 Per Curiam:*
         Manuel Diaz pleaded guilty to one count of distributing child
 pornography in violation of 18 U.S.C. § 2252(a)(2), (b)(1). In his written plea
 agreement, Diaz reserved the right to appeal the district court’s denial of his
 motion to suppress evidence. He asserts that the district court erred in
 finding that his warrantless arrest was supported by probable cause.


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 19-40430      Document: 00515519352         Page: 2      Date Filed: 08/07/2020




                                  No. 19-40430


        When reviewing the denial of a motion to suppress evidence, we
 review the district court’s factual findings for clear error and its conclusions
 of law—including its determination that probable cause to arrest existed—
 de novo. United States v. Wadley, 59 F.3d 510, 512 (5th Cir. 1995). We may
 uphold the district court’s ruling on any basis established by the record.
 United States v. Mata, 517 F.3d 279, 284 (5th Cir. 2008).
        Considering the totality of the evidence in the light most favorable to
 the Government—including the “ordinary citizen[s’] eyewitness”
 descriptions of the photographs contained in Diaz’s cellular telephone as
 child pornography involving young girls—we conclude that the facts known
 to police at the moment they arrested Diaz sufficed to give rise to a fair
 probability that he had engaged in criminal activity.         United States v.
 Burbridge, 252 F.3d 775, 777-78 (5th Cir. 2001); Wadley, 59 F.3d at 512;
 United States v. Garcia, 179 F.3d 265, 269 (5th Cir. 1999).
        Because the police had probable cause to arrest Diaz, his subsequent
 incriminating statements, which he made after he was Mirandized, as well as
 the photographs and video recordings recovered from his cellular telephone
 as a result of those statements, were admissible. Accordingly, the district
 court did not err in denying Diaz’s motion to suppress evidence. See Wadley,
 59 F.3d at 512.
        The judgment is AFFIRMED.




                                        2